Case 5:06-cv-13726-JEL-MJH ECF No. 75, PageID.840 Filed 03/22/21 Page 1 of 27




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


In re:

William A. Rankin and Shirley A.        Consolidated Case No. 06-13726
Rankin,
                                        Bankr. Case No. 02-30596
                        Debtors.        Chapter 7
                                        Walter Shapero
________________________________/       United States Bankruptcy Judge

William A. Rankin and Shirley A.        Judith E. Levy
Rankin,                                 United States District Judge

                        Appellants,     Mag. Judge Michael J.
                                        Hluchaniuk
v.

Brian Lavan and Associates, P.C.;
Commonwealth Land Title
Insurance Company, a foreign
corporation; Joel R. Dault;
Progressive Title Insurance Agency
Company, a Michigan Corporation;
Timothy Macdonald; Paul Wood;
Karla Volke-Wood,

                        Appellees,

Collene K. Corcoran,

                        Trustee—
                        Appellee.

________________________________/
Case 5:06-cv-13726-JEL-MJH ECF No. 75, PageID.841 Filed 03/22/21 Page 2 of 27




  OPINION AND ORDER DENYING DEBTOR/APPELLANT’S
   MOTION FOR RECONSIDERATION [61] AND DENYING
DEBTOR/APPELLANT’S MOTION FOR SUMMARY JUDGMENT
                       [65]

      Before the Court are Debtor/Appellant William A. Rankin’s motion

for reconsideration (ECF No. 61) of the Court’s June 26, 2020 order

adopting Magistrate Judge Michael J. Hluchaniuk’s Report and

Recommendation (“R&R”) and Debtor/Appellant William A. Rankin’s1

motion for summary judgment. (ECF No. 65.) For the reasons stated

below, the motions are DENIED.

      I.     Background

      This case has an extensive procedural history since it was filed in

2006.2 The events relevant to the issues now before the Court are that on



      1 Throughout the motion for summary judgment, Debtor/Appellant William A.
Rankin occasionally refers to himself and Debtor/Appellant Shirley A. Rankin as the
moving parties. However, only William A. Rankin signed the motion (see ECF No. 65,
PageID.660), and he is a pro se litigant. A non-lawyer may not represent the interests
of another litigant in federal court. See 28 U.S.C. § 1654 (“In all courts of the United
States the parties may plead and conduct their own cases personally or by
counsel[.]”); see also Smith v. Heyns, No. 2:14–11601, 2014 WL 2743415, at *2 (E.D.
Mich. June 17, 2014) (stating that a pro se plaintiff may not represent anyone other
than himself before this Court) (citing Berrios v. N.Y.C. Hous. Auth., 564 F.3d 130,
132 (2d Cir. 2009)). Accordingly, the Court will consider this motion as brought by
only William A. Rankin.

      2A thorough summary of this case’s procedural history appears in Judge
Hluchaniuk’s R&R. (See ECF No. 57, PageID.501–506.)
                                           2
Case 5:06-cv-13726-JEL-MJH ECF No. 75, PageID.842 Filed 03/22/21 Page 3 of 27




December 16, 2019, Debtor/Appellant filed a motion to reopen the

bankruptcy case under Federal Rule of Civil Procedure 60(d)(3) in which

he also sought recusal of the Bankruptcy Judge. (ECF No. 52.) On June

26, 2020, the Court adopted Judge Hluchaniuk’s R&R (ECF No. 57),

denied Debtor/Appellant’s motion to reopen the case (ECF No. 52), and

denied Debtor/Appellant’s request for an extension of time to file

objections to the R&R (ECF No. 59). (ECF No. 60.) The Court noted that

“[n]o objections [to the R&R] were filed” within the fourteen-day period

established by Federal Rule of Civil Procedure 72(b)(2) and Eastern

District of Michigan Local Rule 72.1(d). (Id. at PageID.554.) The Court

stated that “[b]y failing to object to the R&R, the parties have waived any

further right of appeal.” (Id. at 555 n.1 (citing United States v. Archibald,

589 F.3d 289, 295–96 (6th Cir. 2009)).

      Following the Court’s order adopting the R&R, Debtor/Appellant

submitted numerous filings, including: (1) a July 2, 2020 motion to

reconsider3 the order adopting the R&R (ECF No. 61); (2) a July 2, 2020


      3 The docket entry title for this motion is “statement of claim.” (ECF No. 61.)
However, Debtor/Appellant titles this filing as “motion to respond to reconsider order
adopting report and recommendation” (id. at PageID.556), so the Court treats it as a
motion for reconsideration.


                                          3
Case 5:06-cv-13726-JEL-MJH ECF No. 75, PageID.843 Filed 03/22/21 Page 4 of 27




“response” to the R&R, which appears to constitute Debtor/Appellant’s

objections to that R&R (ECF No. 62); (3) a July 2, 2020 “statement of

claim” requesting that the Court grant judgment to Debtor/Appellant and

outlining Debtor/Appellant’s calculation of alleged damages (ECF No.

63); (4) an “offer of judgment” pursuant to Federal Rule of Civil Procedure

68 (ECF No. 64); (5) an August 17, 2020 motion for summary judgment

under Federal Rule of Civil Procedure 56 (ECF No. 65)4; and (6) a

September 1, 2020 “memorandum” and proposed order granting

Debtor/Appellant’s motion for summary judgment. (ECF No. 73.)

Appellee Timothy MacDonald and Trustee-Appellee Collene Corcoran

filed responses to Debtor/Appellant’s motion for summary judgment on

September 8, 2020 (ECF No. 69) and September 9, 2020 (ECF No. 72),

respectively. On September 14, 2020, Debtor/Appellant filed a reply.

(ECF No. 74.)

      In these recent filings, Debtor/Appellant informs the Court of the

hardship    he   has    experienced with       losing    their   former    home.




      4   Pursuant to Eastern District of Michigan Local Rule 7.1(f)(2), the Court
entered a notice of determination of Debtor/Appellant’s motion for summary
judgment without oral argument and indicated that response and reply briefs were
to be filed in accordance with Local Rule 7.1(e). (See ECF No. 66.)
                                        4
Case 5:06-cv-13726-JEL-MJH ECF No. 75, PageID.844 Filed 03/22/21 Page 5 of 27




Debtors/Appellants have proven themselves very capable of advocating

on their own behalf throughout the years this case has been pending.

However, the Court denies Debtor/Appellant’s motion to reconsider (ECF

No. 61) the Court’s June 26, 2020 order adopting the R&R, and it denies

Debtor/Appellant’s motion for summary judgment. (ECF No. 65.)

     II.   Legal Standard

     A motion for reconsideration will only be granted where the movant

“demonstrate[s] a palpable defect by which the court and the parties and

other persons entitled to be heard on the motion have been misled” and

where “correcting the defect will result in a different disposition of the

case.” E.D. Mich. LR 7.1(h)(3). “A palpable defect is a defect that is

obvious, clear, unmistakable, manifest or plain.” Witzke v. Hiller, 972 F.

Supp. 426, 427 (E.D. Mich. 1997) (quotation marks omitted). The

“palpable defect” standard is consistent with the standard for amending

or altering a judgment under Federal Rule of Civil Procedure 59(e), which

requires a showing that there was “(1) a clear error of law; (2) newly

discovered evidence; (3) an intervening change in controlling law; or (4)

a need to prevent manifest injustice.” Henderson v. Walled Lake Consol.

Schs., 469 F.3d 479, 496 (6th Cir. 2006).


                                     5
Case 5:06-cv-13726-JEL-MJH ECF No. 75, PageID.845 Filed 03/22/21 Page 6 of 27




     Motions for reconsideration should not be granted if they “present

the same issues ruled upon by the court, either expressly or by reasonable

implication,” E.D. Mich. LR 7.1(h)(3), or if the “parties . . . use a motion

for reconsideration to raise new legal arguments that could have been

raised before a judgment was issued.” Roger Miller Music, Inc. v.

Sony/ATV Publ’g, 477 F.3d 383, 395 (6th Cir. 2007). Furthermore, a

motion for rehearing or reconsideration must be filed within 14 days after

entry of the judgment or order.” E.D. Mich. LR 7.1(h)(1).

     Because Debtor/Appellant is a pro se litigant, his filings are

liberally construed. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (“A

document filed pro se is to be liberally construed[.]” (internal quotations

omitted)); see also Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011)

(liberally construing pro se complaint). Despite being “held to less

stringent standards,” pro se litigants are not exempt from the

requirements of the Federal Rules of Civil Procedure. Williams, 631 F.3d

at 383 (quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)).

     III. Analysis

     A.    Debtor/Appellant’s motion to reconsider the Court’s
           June 26, 2020 order adopting the R&R



                                     6
Case 5:06-cv-13726-JEL-MJH ECF No. 75, PageID.846 Filed 03/22/21 Page 7 of 27




     In Debtor/Appellant’s motion to reconsider the order adopting the

R&R, he asks that the Court “grant [his] request for a [sic] extension to

respond to the Magistrates [sic] Recommendations.” (ECF No. 61,

PageID.557–558.) Debtor/Appellant offers additional context regarding

why the COVID-19 pandemic created obstacles hindering his ability to

timely    file   objections   to   the   R&R.   (See   Id.   at   PageID.557.)

Debtor/Appellant indicates that he relies on the library and access to the

internet outside of his home in order to complete legal research and that

closures due to the pandemic required him to rely solely on his cell phone

for legal research to support his objections to the R&R—making the

research process “very tedious and exhausting[.]” (Id.) Debtor/Appellant

argues that he reasonably believed that the Court was giving him

additional time to respond to the R&R because the Court did not deny his

request    for    an   extension     until   several   months     later.   (Id.)

Debtor/Appellant further argues that, regardless of his status as a pro se

litigant, he is entitled to an opportunity to submit evidence in support of

his claims and that the Court would commit error were it to dismiss his

motion for reconsideration when it is allegedly supported by factual

evidence of misconduct by Appellees and Trustee-Appellee. (Id.) On the


                                         7
Case 5:06-cv-13726-JEL-MJH ECF No. 75, PageID.847 Filed 03/22/21 Page 8 of 27




same day that he filed the motion for reconsideration, Debtor/Appellant

filed a response to the R&R with his objections to the R&R for the Court’s

consideration. (ECF No. 62.)

     To the extent Debtor/Appellant argues that his pro se status alone

releases him from the responsibility of adhering to court-ordered

deadlines, Debtor/Appellant is incorrect. See Bunting v. Hansen, No. 05-

10116, 2007 WL 1582236 (E.D. Mich. May 31, 2007) (“[P]ro se litigants

are not to be accorded any special consideration when they fail to adhere

to readily-comprehended court deadlines.” (citing Jourdan v. Jabe, 951

F.2d 108, 110 (6th Cir. 1991))). However, the Court is immensely

sympathetic to Debtor/Appellant’s arguments that complications posed

by the COVID-19 pandemic affected his ability to access library and

internet resources. The Court recognizes the upheaval emanating from

the pandemic and acknowledges the extra difficulties posed to

individuals participating in the litigation process with limited access to

legal resources in print or electronic format. Nevertheless, the Court

denies Debtor/Appellant’s motion to reconsider because he has not made

the necessary showing of “a palpable defect by which the court and the

parties and other persons entitled to be heard on the motion have been


                                     8
Case 5:06-cv-13726-JEL-MJH ECF No. 75, PageID.848 Filed 03/22/21 Page 9 of 27




misled” and that “correcting the defect will result in a different

disposition of the case.” E.D. Mich. L.R. 7.1(h)(3).

     Specifically,     granting      Debtor/Appellant’s        motion     for

reconsideration of the portion of the R&R denying his request for an

extension of time to file objections would, in light of the objections filed,

be a futile exercise: the Court remains convinced after review of

Debtor/Appellant’s    proposed     objections   that   Judge   Hluchaniuk’s

recommendation to deny Debtor/Appellant’s motion to reopen is correct.

Even were the Court to assume that the denial of Debtor/Appellant’s

request for an extension of time was a palpable defect, correction of the

defect (i.e., granting the request for an extension of time to submit the

objections and subsequent consideration of the objections) would not

result in a different disposition of the case as required to obtain relief

under E.D. Mich. L.R. 7.1(h)(3).

     i.    Debtor/Appellant’s         enumerated         objections      are
           improper

     While a pro se litigant’s objections should be liberally construed by

the Court, see Boswell v. Mayer, 169 F.3d 384, 387 (6th Cir. 1999),

Debtor/Appellant’s objections—as enumerated—wholly fail to state a



                                      9
Case 5:06-cv-13726-JEL-MJH ECF No. 75, PageID.849 Filed 03/22/21 Page 10 of 27




proper basis for objecting to the R&R.5 The Local Rules of this Court

require that the objecting party “specify the part of the order, proposed



      5  Debtor/Appellant’s response and attendant objections are fifty pages long,
single-spaced. (ECF No. 62.) The objections vary in format but are generally posed as
a series of questions, which are followed by Debtor/Appellant’s lengthy explanations
to answer such questions. This filing is difficult to comprehend and has been
construed liberally.
       The sections of Debtor/Appellant’s response that appear to be expressly
indicated as objections are quoted below:
       1. “Objection No. 1. Our address is 7436 Evergreen, Detroit Mi 48228; not
          16623 Sussex, Detroit, 48235.” (ECF No. 62, PageID.586.)
       2. “Response to Objection[:] Shirley A. Rankin, is in and out of town assisting
          her ailing Mother. Therefore, I (Wm A. Rankin) will be the only signer.”
          (Id.)
       3. “Response to Objection No 2.[:] Reason, new discovery has cause the action.;
          that needs to be address. We wish to identify the two main principles as
          underlying the plausibility pleading standard. 1. factual allegations and not
          legal conclusions. 2. mere conclusory statements, do not suffice. . . (Factual
          Defenses). The Seller’s, Title Agent Joel R. Dault and Commonwealth Land
          Title Inc. Co. Question: Can these defendants violate the plaintiff’s
          constitutional rights and be immune by their illegal actions? And can a
          court find a way to subvert evidence and ignore the plaintiffs’ constitutional
          rights and hard facts and knowing by evidence a scheme may be involved?”
          (Id.)
       4. “Objection No 2(b)[:] We believe the Fair Housing Act, cause of action is
          proper here, because that was the intentional plan of a scheme. We believe
          a ruling on the defendants would be in order; As violation of 42 U.S.C. 1982
          &1983, This shows motive, opportunity and evidence.” (Id. at PageID.592–
          593.)
       5. “Objection No 3[:] (ECF No. 29, PageID.246). Ms. Corcoran; Mr. Detweiler
          and Mr. Lerner (There simply no evidence of “egregious conduct involving
          a corruption of the judicial process itself). The question here is: If a scheme
          is involved or planned; could or did these defendants dovetail their process
          to be a part of the scheme to violate the plaintiff’s constitutional rights and
          be immune by the illegal process? And could or did their evidence and errs
                                           10
Case 5:06-cv-13726-JEL-MJH ECF No. 75, PageID.850 Filed 03/22/21 Page 11 of 27




findings, recommendations, or report to which a person objects [ ] and

state the basis for the objection.” E.D. Mich. L.R. 72.1(d)(1). Moreover,

objections must be clear so that the district court can “discern those

issues that are dispositive and contentious.” Miller v. Currie, 50 F.3d 373,

380 (6th Cir. 1995) (citing Howard v. Sec’y of Health & Human Servs.,

932 F.2d 505, 509 (6th Cir. 1991)); see also Thomas v. Arn, 474 U.S. 140,

147 (1985) (explaining that objections must go to “factual and legal”

issues “at the heart of the parties’ dispute”). In sum, Debtor/Appellant’s

objections must be clear and specific enough so that the Court can

squarely address them on the merits. See Pearce v. Chrysler Group LLC

Pension Plan, 893 F.3d 339, 346 (6th Cir. 2018).



         show that the defendants may have found a way to subvert evidence and
         ignore the plaintiffs’ constitutional rights; knowing they could be part of the
         scheme?” (Id. at PageID.597–598.)
      6. “Response to Objection No.4[:] What causes the ‘Disqualification of Judges?’
         Was the judge ruling of the compromise claim in line of the process
         justifiable towards the plaintiff’s constitutional rights; and did his process
         of not giving a ruling from the evidentiary hearing violate the plaintiff’s
         rights? And did the court find a way to subvert evidence and ignore the
         plaintiffs’ constitutional rights of factual facts; knowing a scheme may be
         involved?” (Id. at PageID.612.)
      7. “Objection No 5[:] This Defendant Atty Timothy P. Macdonald was one of
         the component of the planned scheme; the process and violation shows he
         went out of his way to complete the scheme. Can this defendant violate the
         plaintiff’s constitutional rights and be immune by his illegal actions?” (Id.
         at PageID.618.)
                                          11
Case 5:06-cv-13726-JEL-MJH ECF No. 75, PageID.851 Filed 03/22/21 Page 12 of 27




      The R&R expressly indicated that “[a]ny objections must be labeled

as ‘Objection No. 1,’ ‘Objection No. 2,’ etc.[,]” “[a]ny objection must recite

precisely the provision of this [R&R] to which it pertains[,]” and that

“[f]ailure to file specific objections constitutes a waiver of any further

right of appeal.” (ECF No. 57, PageID.522–523.) Debtor/Appellant’s

enumerated objections to the R&R are unclear, generally do not state the

purpose of the objection, and fail to reference the portion of the R&R to

which they pertain. Accordingly, the objections as presented by

Debtor/Appellant are improper in their entirety.

      ii.   Debtor/Appellant’s objections, liberally construed, do
            not    change  the    Court’s    determination    that
            Debtor/Appellant is not entitled to relief under Rule
            60(d)(3)

      Nonetheless, the Court has reviewed the issues generally raised in

Debtor/Appellant’s enumerated objections and lengthy attendant

explanations, and has liberally construed his arguments. See Boswell,

169 F.3d at 387. However, even were the Court to accept and consider the

arguments presented in Debtor/Appellant’s objections and accompanying

explanations, the Court agrees with Judge Hluchaniuk’s determination

that Debtor/Appellant is not entitled to relief under Rule 60(d)(3).



                                     12
Case 5:06-cv-13726-JEL-MJH ECF No. 75, PageID.852 Filed 03/22/21 Page 13 of 27




      First, Debtor/Appellant merely reargues, as he did in his motion to

reopen, that Appellee MacDonald’s failure to mail Debtor/Appellant a

copy of the motion to lift the stay or the Bankruptcy Court’s March 11,

2006 order granting that motion, evidenced a planned scheme in

conjunction with Trustee-Appellee Corcoran, Appellee Paul Wood and

Appellee Karla Volke-Wood’s former attorney Robert Detweiler, and

others, to violate Debtors/Appellants’ rights, and that this collective

scheme constituted fraud on the court sufficient for relief under Rule

60(d)(3). (See ECF No. 62, PageID.618–619.)

      However,     Judge     Hluchaniuk      correctly   determined     that

Debtor/Appellant failed to demonstrate by clear and convincing evidence

that Appellee MacDonald’s purported conduct constituted fraud on the

court or that such action deceived the bankruptcy court in a manner

affecting the case’s outcome. (ECF No. 57, PageID.510–512.) Even

assuming Appellee MacDonald had a duty to mail these documents, and

that his failure to possibly suggested fraud between the parties, such a

showing is insufficient for relief under Rule 60(d)(3). See Demjanjuk v.

Petrovsky, 10 F.3d 338, 352 (6th Cir. 1993) (“Fraud upon the court should

. . . embrace only that species of fraud which does or attempts to, subvert


                                     13
Case 5:06-cv-13726-JEL-MJH ECF No. 75, PageID.853 Filed 03/22/21 Page 14 of 27




the integrity of the court itself, or is a fraud perpetrated by officers of the

court so that the judicial machinery cannot perform in the usual manner

its impartial task of adjudging cases that are presented for adjudication,

and relief should be denied in the absence of such conduct.” (internal

quotation omitted)); see also LaVenture v. Haeberlin, No. 5:04CV-P215-

R., 2009 WL 2762267, at *1 (W.D. Ky. Aug. 27, 2009) (“Fraud on the court

(other than fraud as to jurisdiction) is fraud which is directed to the

judicial machinery itself and is not fraud between the parties or

fraudulent documents, false statements or perjury.” (emphasis in original

in part) (quoting Bulloch v. United States, 721 F.2d 713, 718 (10th Cir.

1983))). To the extent Debtor/Appellant’s objection is a recitation of facts

and arguments already presented to Judge Hluchaniuk, this objection is

improper. See Coleman-Bey v. Bouchard, 287 F. App’x 420, 422 (6th Cir.

2008) (citing Brumley v. Wingard, 269 F.3d 629, 647 (6th Cir. 2001)).

      Second, Debtor/Appellant’s objections contain a request for relief

from the March 11, 2006 order lifting the stay under Rule 60(b)(4) due to

lack of notice, and thus, make an implied argument that relief was

appropriate. (ECF No. 62, PageID.618.) This argument is without merit.

As a preliminary matter, objections to an R&R are not an appropriate


                                      14
Case 5:06-cv-13726-JEL-MJH ECF No. 75, PageID.854 Filed 03/22/21 Page 15 of 27




avenue in which to bring new motions or make new requests.

Additionally, “[r]ule 60(b)(4) applies only in the rare instance where a

judgment is premised either on a certain type of jurisdictional error or on

a violation of due process that deprives a party of notice or the

opportunity to be heard.” United Student Aid Funds, Inc. v. Espinosa,

559 U.S. 260, 271 (2010). Yet Debtor/Appellant’s objections do not contest

the R&R’s finding that language presented in the bankruptcy judge’s

ruling on the motion to lift the stay suggested that Debtors/Appellants

were present at a hearing on the motion and were heard, or otherwise

clarify that they were not present at a hearing such that a due process

violation occurred. Regardless, the opportunity for bringing a Rule

60(b)(4) motion has passed: “[M]otions under [Rule 60] subsections (4),

(5), and (6) may be made within a ‘reasonable time,’ which [the Sixth

Circuit has] determined is dependent upon the facts in a case, including

length and circumstances of delay in filing, prejudice to opposing party

by reason of the delay, and circumstances warranting equitable relief.”

In re G.A.D., Inc., 340 F.3d 331, 334 (6th Cir. 2003). Debtor/Appellant’s

December 16, 2019 motion to reopen was explicitly premised on Rule

60(d)(3) and, even if it were to somehow be construed to include a request


                                     15
Case 5:06-cv-13726-JEL-MJH ECF No. 75, PageID.855 Filed 03/22/21 Page 16 of 27




for relief under Rule 60(b)(4), this motion would have been filed thirteen

years after the March 11, 2006 order at issue—unquestionably beyond

the reasonable time limit set for seeking Rule 60(b)(4) relief.

      Third, in his objections, Debtor/Appellant again challenges the

bankruptcy judge’s alleged bias against Debtors/Appellants and the

merits of several of the bankruptcy court’s decisions (i.e., to lift the stay,

deny Debtors/Appellants’ motion for reconsideration, and prohibit

further filings by Debtors/Appellants without permission from the

bankruptcy court). (See ECF No. 62, PageID.592–593, 605, 613–614,

620.) Debtor/Appellant repeats the same facts and argument underlying

his request for the bankruptcy judge’s recusal and for relief from these

bankruptcy court decisions in his motion to reopen. Having already been

presented to the magistrate judge, this objection is improper. See

Coleman-Bey, 287 F. App’x at 422. Furthermore, Debtor/Appellant’s

objections do not address the R&R’s correct determination that

Debtor/Appellant’s disagreement with the Bankruptcy Judge’s rulings on

the merits is not evidence of fraud on the court, nor that requesting

recusal of the Bankruptcy Judge under 28 U.S.C. § 455 now—

approximately 15 years after the bankruptcy proceedings were closed in


                                     16
Case 5:06-cv-13726-JEL-MJH ECF No. 75, PageID.856 Filed 03/22/21 Page 17 of 27




2006—is untimely. (ECF No. 57, PageID.520–521.) Accordingly, this

objection provides no basis for the Court to reject the R&R or to modify

its order adopting the R&R.

      Fourth, Debtor/Appellant argues that Trustee-Appellee, Mr.

Detweiler, and David A. Lerner (attorney at Plunkett Cooney, P.C.)

committed fraud on the court on the motion to compromise the claim

during the bankruptcy proceedings. (See ECF No. 62, PageID.597–612.)

Debtor/Appellant’s objections largely repeat his list of alleged ethics

violations and other fraudulent conduct (e.g., perjury, presentation of

misleading or false documents) purportedly committed by Trustee-

Appellee, Mr. Detweiler, and Mr. Lerner as originally outlined in his

motion to reopen, and again, argues that evidence of such conduct

entitles Debtor/Appellant to relief from the bankruptcy judge’s decision

to grant the motion to compromise a claim. (Id.) This objection is

improper, because it has been presented to, and considered by, the

magistrate judge. See Coleman-Bey, 287 F. App’x at 422.

      Furthermore,     the   Court   agrees    with   Judge    Hluchaniuk’s

conclusion. Even were the Court to accept Debtor/Appellant’s allegations

of this conduct as true, Judge Hluchaniuk correctly found that


                                     17
Case 5:06-cv-13726-JEL-MJH ECF No. 75, PageID.857 Filed 03/22/21 Page 18 of 27




allegations of intentionally false conduct like nondisclosure during

pretrial discovery or perjury do not by themselves give rise to fraud on the

court. (ECF No. 57, PageID.516.) A party seeking to show fraud on the

court must present clear and convincing evidence of “conduct (1) by an

officer of the court; (2) directed to the ‘judicial machinery’ itself; (3) which

was intentionally false, willfully blind to the truth, or in reckless

disregard of the truth; (4) which was a positive averment or a

concealment when under a duty to disclose; and (5) which deceived the

court.” Maloof v. Level Propane, Inc., 429 F. App’x 462, 467 (6th Cir. 2011)

(citing Demjanjuk, 10 F.3d at 348). As Judge Hluchaniuk properly found,

Debtor/Appellant misconstrues the fifth element required to make a

showing that relief is appropriate under Rule 60(d)(3): that such

fraudulent conduct deceived the court. See Maloof, 429 F. App’x at 467.

(ECF No. 57, PageID.515.) Debtor/Appellant repeatedly asserts in the

objections that Trustee’s conduct was part of an intentional scheme to

deceive the court and to corrupt the court’s judicial machinery. (ECF No.

62, PageID.603.) But Debtor/Appellant has not demonstrated in his

objections, or even argued, that the bankruptcy judge granted the

Trustee’s motion because he was deceived by the purportedly concealed


                                      18
Case 5:06-cv-13726-JEL-MJH ECF No. 75, PageID.858 Filed 03/22/21 Page 19 of 27




or misleading evidence, as required under Rule 60(d)(3). See Maloof, 429

F. App’x at 467; see also Rodriguez v. Honigman Miller Schwartz & Cohn

LLP, 465 F. App’x 504, 509 (6th Cir. 2012) (finding that a claim of fraud

on the court must fail when the plaintiff does not allege sufficient facts

demonstrating that the courts were deceived by the defendants’ conduct

at issue). Nor does Debtor/Appellant dispute that he submitted evidence

to the Bankruptcy Court demonstrating he could provide the required

funds to purchase the property at issue; instead, he ultimately argues

against the merits of the Bankruptcy Judge’s decision to grant the motion

to compromise a claim on the basis of the competing evidence presented.

Judge Hluchaniuk correctly determined that a disagreement on the

merits does not constitute fraud on the court. (ECF No. 57, PageID.516.)

      Fifth, Debtor/Appellant’s objections reiterate the same evidence

and arguments suggesting that the Debtors/Appellants were ready and

able to pay the purchase price on the property at issue, but that evidence

submitted to the Bankruptcy Court or actions taken external to the

judicial process by other actors (e.g., Appellees Paul Wood and Karla

Volke-Wood, Appellee-Trustee) were part of a scheme to nevertheless

deprive Debtors/Appellants of the property. (See ECF No. 62,


                                     19
Case 5:06-cv-13726-JEL-MJH ECF No. 75, PageID.859 Filed 03/22/21 Page 20 of 27




PageID.588, 591.) Debtor/Appellant generally argues that the factual

dispute surrounding why the closing did not occur on the property at

issue constituted fraud on the on the court during the bankruptcy

proceedings, entitling Debtor/Appellant to relief under Rule 60(d)(3).

Again, this objection has been presented to, and considered by, the

Magistrate Judge, and is improper. See Coleman-Bey, 287 F. App’x at

422. The Court agrees with Judge Hluchaniuk that Debtor/Appellant

failed to allege sufficient facts demonstrating that the bankruptcy judge

was deceived as to whether Debtors/Appellants were able to purchase the

property, or to otherwise demonstrate why the existence of some

unresolved factual issues in the bankruptcy court’s assessment of the

fairness to the bankruptcy estate of the compromise plan constituted

impropriety, to justify relief under Rule 60(d)(3). (ECF No. 57,

PageID.518–519.)

      Finally, Debtor/Appellant’s objections repeat his motion to reopen’s

arguments that he is entitled to relief as a result of Appellees and

Trustee-Appellee having allegedly violating the Fair Housing Act, 42

U.S.C. § 3601 et seq., and other claims predicated upon 42 U.S.C. § 1983.

(See ECF No. 62, PageID.597, 621.) Debtor/Appellant also argues, for the


                                     20
Case 5:06-cv-13726-JEL-MJH ECF No. 75, PageID.860 Filed 03/22/21 Page 21 of 27




first time in his objections, that he is entitled to relief under the

“Consumer Protection Act” (presumably, the Michigan Consumer

Protection Act, M.C.L.A. § 445.901 et seq.) and a claim for unjust

enrichment, for actions taken by Title Agent Joel R. Dault. (Id. at

PageID.594–595.) Judge Hluchaniuk correctly concluded that any new

causes of actions contained in Debtor/Appellant’s motion to reopen were

not properly before the Court. (ECF No. 57, PageID.522.) And, objections

to an R&R are not an appropriate avenue in which to bring new motions

or make new requests. Debtor/Appellant does not offer any argument or

legal precedent suggesting that such completely new claims are capable

of being raised in a Rule 60(d)(3) motion for relief from a judgment or

order concerning the underlying bankruptcy proceedings. Accordingly,

this objection provides no basis for the Court to reject the R&R or to

modify its order adopting the R&R.

      Additionally, a district court has discretion whether to look at new

arguments or evidence presented for the first time in objections to a

Report and Recommendation. See Muhammad v. Close, No. 08-1944,

2009 WL 8755520, at *2 (6th Cir. Apr. 20, 2009); United States v. Howell,

231 F.3d 615, 621 (9th Cir. 2000). The Court need not “summarily accept[


                                     21
Case 5:06-cv-13726-JEL-MJH ECF No. 75, PageID.861 Filed 03/22/21 Page 22 of 27




] or deny[ ]” the new evidence. Muhammad, 2009 WL 8755520, at * 2

(quoting Howell, 231 F.3d at 621). The “magistrate judge system was

designed to alleviate the workload of district courts . . . [and] [t]o require

a district court to consider evidence not previously presented to the

magistrate would effectively nullify the magistrate judge’s consideration

of the matter and would not help to relieve the workload of the district

court.” Howell, 231 F.3d at 622 (citations omitted). “Systemic efficiencies

would be frustrated and the magistrate judge’s role reduced to that of a

mere dress rehearser if a party were allowed to feint and weave at the

initial hearing, and save its knockout punch for the second round.”

Paterson-Leitch Co., Inc. v. Mass. Mun. Wholesale Elec. Co., 840 F.2d 985,

991 (1st Cir. 1988); see also United States v. Cantrell, No. 18-8, 2018 WL

5877214 (E.D. Ky. Nov. 9, 2018).

      To the extent Debtor/Appellant offers new arguments and evidence

in his objections that were not presented in his motion to reopen, the

Court    declines    to   consider   them.      To     accept    and   consider

Debtor/Appellant’s    new    arguments     at   this    stage,   without   any

explanation as to why such arguments and evidence were not included in

his December 16, 2019 motion to reopen, and after many resources have


                                     22
Case 5:06-cv-13726-JEL-MJH ECF No. 75, PageID.862 Filed 03/22/21 Page 23 of 27




been expended, would frustrate the fair and efficient administration of

justice.

      After careful consideration of Debtor/Appellant’s objections to the

R&R, the Court remains convinced that Judge Hluchaniuk correctly

concluded that Debtor/Appellant has failed to demonstrate fraud on the

bankruptcy court such that relief is warranted under Rule 60(d)(3). As

such, Debtor/Appellant has failed to demonstrate that granting

Debtor/Appellant’s motion to reconsider the portion of the order adopting

the R&R denying an extension of time to file objections would result in a

different disposition of the case, which is necessary for relief under E.D.

Mich. LR 7.1(h)(3). Accordingly, the Court denies Debtor/Appellant’s

motion to reconsider the order adopting the R&R.

      B.    Debtor/Appellant’s motion for summary judgment

      In his motion for summary judgment, Debtor/Appellant argues that

he is entitled to judgment as a matter of law under Federal Rule of Civil

Procedure 56. (See ECF No. 65, PageID.651–652.)            Debtor/Appellant

appears to misconstrue the applicable standard and timing for seeking

summary judgment. He argues that he presented evidence of an

intentional plan or scheme by Appellees and Trustee-Appellee in his


                                     23
Case 5:06-cv-13726-JEL-MJH ECF No. 75, PageID.863 Filed 03/22/21 Page 24 of 27




objections to the R&R. He also argues that because “Ninety Five percent

of the evidence came from the [Appellees and Trustee-Appellee] through

their Witnesses, Sworn Testimony, Self Discrimination, Court transcript,

Court docket and the submitted documents,” Debtor/Appellant’s alleged

objections to the R&R must be accepted as true by the Court and that

such evidence demonstrates Debtor/Appellant is entitled to relief as a

matter of law. (Id. at PageID.655, 659.)

      In response, Trustee-Appellee and Appellee MacDonald both argue

that Debtor/Appellant’s motion for summary judgment is an attempt to

circumvent the Court’s denial of his motion to reopen the case, that

Debtor/Appellant’s summary judgment motion improperly asserts new

claims that are barred by the applicable statutes of limitation, and that

Debtor/Appellant’s claims are barred by collateral estoppel because they

were adjudicated by this Court and the Sixth Circuit. (See ECF No. 69,

PageID.684–689; ECF No. 72, PageID.821–822.)

      To the extent Debtor/Appellant seeks summary judgment under

Rule 56 regarding the issues previously adjudicated in appellate review

of the bankruptcy proceedings, such a request is untimely. The

underlying bankruptcy proceedings were completed in 2006 (ECF No. 1),


                                     24
Case 5:06-cv-13726-JEL-MJH ECF No. 75, PageID.864 Filed 03/22/21 Page 25 of 27




appellate review in this Court was completed in 2008 (ECF No. 29), Sixth

Circuit review was completed in 2011 (ECF No. 46), and Supreme Court

review was completed in 2016. (ECF No. 51.) The case is closed, and

summary judgment is not a permissible post-judgment motion. See Reed

v. Third Jud. Cir. Ct., No. 2:08-CV-14836, 2012 WL 488706, at *1 (E.D.

Mich. Feb. 15, 2012) (“Federal Rule of Civil Procedure 56 provides no

basis for granting summary judgment in a closed case.”).

      Nevertheless, because Debtor/Appellant is proceeding pro se, the

Court construes his filings liberally. See Erickson, 551 U.S. at 94; see also

Williams, 631 F.3d at 383. However, even if Debtor/Appellant’s motion

for summary judgment is given this liberal construction and is treated as

another motion for reconsideration of the Court’s order adopting the

R&R, Debtor/Appellant is not entitled to relief.

      As noted, “[a] motion for rehearing or reconsideration must be filed

within 14 days after entry of the judgment or order.” E.D. Mich. LR

7.1(h)(1). Debtor/Appellant’s motion for summary judgment was filed on

August 17, 2020, more than fourteen days after the Court’s June 26, 2020

order denying Debtor/Appellant’s motion to reopen. Accordingly,

Debtor/Appellant’s second motion for reconsideration is untimely.


                                     25
Case 5:06-cv-13726-JEL-MJH ECF No. 75, PageID.865 Filed 03/22/21 Page 26 of 27




      Furthermore, “the Local Rules do not provide that a party is

allowed to file multiple motions for reconsideration of an order.” United

States v. Rodgers, No. 10-20235, 2011 WL 2746196, at *1 (E.D. Mich. July

14, 2011). Even were the Court to consider Debtor/Appellant’s second

motion for reconsideration on the merits, Debtor/Appellant has not met

the criteria for relief under Eastern District of Michigan Local Rule

7.1(h). Most fundamentally, “a motion for reconsideration is not a second

bite at the apple, nor an opportunity to present evidence or arguments

that could have been presented in the party’s original briefing.” Collins

v. Nat’l Gen. Ins. Co., 834 F. Supp. 2d 632, 641 (E.D. Mich. 2011) (citing

Am. Marietta Corp. v. Essroc Cement Corp., 59 F. App’x 668, 672 (6th Cir.

2003)). Debtor/Appellant’s second motion for reconsideration merely

presents the same issues, either expressly or by reasonable implication,

that the Court already ruled on or presents arguments that could have

been presented by Debtor/Appellant in his motion to reopen. Accordingly,

the Court denies Debtor/Appellant’s motion because Debtor/Appellant is

not entitled to relief under Rule 56 or Local Rule 7.1(h).

      IV.   Conclusion




                                     26
Case 5:06-cv-13726-JEL-MJH ECF No. 75, PageID.866 Filed 03/22/21 Page 27 of 27




      For   the    reasons   set   forth    above,   the   Court    DENIES

Debtor/Appellant’s motion for reconsideration (ECF No. 61) of the Court’s

June 26, 2020 order adopting the R&R. The Court also DENIES

Debtor/Appellant’s motion for summary judgment. (ECF No 65.)

      IT IS SO ORDERED.

Dated: March 22, 2021                      s/Judith E. Levy
Ann Arbor, Michigan                        JUDITH E. LEVY
                                           United States District Judge


                     CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on March 22, 2021.
                                           s/William Barkholz
                                           WILLIAM BARKHOLZ
                                           Case Manager




                                     27
